UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Vicki S. Horwitz Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 – September 30, 2014 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of September 30, 2014 (Unaudited) Shares Value EQUITY INTERESTS - 99.6% AUTOMOBILES & COMPONENTS - 0.7% Gentex Corp. $ BANKS - 6.4% BancorpSouth, Inc. $ City National Corp. Commerce Bancshares, Inc. East West Bancorp, Inc. Fulton Financial Corp. New York Community Bancorp, Inc. Valley National Bancorp $ CAPITAL GOODS - 11.1% AECOM Technology Corp.* $ AGCO Corp. Alliant Techsystems, Inc. B/E Aerospace, Inc.* Carlisle Cos., Inc. Esterline Technologies Corp.* Exelis, Inc. Huntington Ingalls Industries, Inc. Terex Corp. URS Corp. Vectrus, Inc.* $ COMMERCIAL & PROFESSIONAL SERVICES - 7.1% Deluxe Corp. $ Global Payments, Inc. RR Donnelley & Sons Co. Towers Watson & Co. - Class A $ COMMUNICATIONS EQUIPMENT - 0.4% ARRIS Group, Inc.* $ CONSUMER DURABLES & APPAREL - 3.5% Hanesbrands, Inc. $ CONSUMER SERVICES - 1.6% Apollo Education Group, Inc.* $ Bally Technologies, Inc.* Cheesecake Factory, Inc. (The) DeVry Education Group, Inc. $ DIVERSIFIED FINANCIALS - 3.7% MSCI, Inc.* $ Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A $ ENERGY - 5.4% Cimarex Energy Co. $ HollyFrontier Corp. ONEOK, Inc. Patterson-UTI Energy, Inc. Superior Energy Services, Inc. $ FOOD, BEVERAGE & TOBACCO - 0.8% Ingredion, Inc. $ Keurig Green Mountain, Inc. $ HEALTH CARE EQUIPMENT & SERVICES - 6.7% Align Technology, Inc.* $ Health Net, Inc.* MEDNAX, Inc.* Omnicare, Inc. Universal Health Services, Inc. - Class B VCA Antech, Inc.* $ HOUSEHOLD & PERSONAL PRODUCTS - 2.3% Energizer Holdings, Inc. $ INDUSTRIAL - 0.7% Kirby Corp.* $ INSURANCE - 5.5% American Financial Group, Inc. $ Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Reinsurance Group of America, Inc. WR Berkley Corp. $ MATERIALS - 8.1% Albemarle Corp. $ Olin Corp. Packaging Corp. of America Rock-Tenn Co. - Class A Silgan Holdings, Inc. Steel Dynamics, Inc. Worthington Industries, Inc. $ MEDIA - 2.8% John Wiley & Sons, Inc. - Class A $ Meredith Corp. $ PHARMACEUTICALS & BIOTECHNOLOGY - 2.1% Charles River Laboratories International, Inc.* $ United Therapeutics Corp.* $ REAL ESTATE - 5.1% American Campus Communities, Inc. REIT $ Corrections Corp. of America REIT Jones Lang LaSalle, Inc. Omega Healthcare Investors, Inc. REIT $ RETAILING - 4.6% Advance Auto Parts, Inc. $ American Eagle Outfitters, Inc. Big Lots, Inc. Foot Locker, Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.8% Skyworks Solutions, Inc. $ SOFTWARE & SERVICES - 5.3% Alliance Data Systems Corp.* $ Cadence Design Systems, Inc.* Conversant, Inc.* Leidos Holdings, Inc. NeuStar, Inc. - Class A* $ TECHNOLOGY HARDWARE & EQUIPMENT - 5.5% Arrow Electronics, Inc.* $ Avnet, Inc. Ingram Micro, Inc. - Class A* PTC, Inc.* Tech Data Corp.* Zebra Technologies Corp.* $ TRANSPORTATION - 1.5% Alaska Air Group, Inc. $ UTILITIES - 5.9% Great Plains Energy, Inc. $ IDACORP, Inc. ONE Gas, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 99.6% (identified cost, $28,440,804) $ SHORT-TERM INVESTMENTS - 0.3% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.3% (identified cost, $98,706) $ TOTAL INVESTMENTS — 99.9% (identified cost, $28,539,510) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ REIT — Real Estate Investment Trust *Non-income producing security. (1)Variable rate security. Rate presented is as of September 30, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of September 30, 2014 (Unaudited) Shares Value EQUITY INTERESTS - 100.5% BANKS - 4.8% JPMorgan Chase & Co. $ CAPITAL GOODS - 10.5% 3M Co. $ General Dynamics Corp. Rockwell Automation, Inc. $ CONSUMER DURABLES & APPAREL - 5.2% Garmin, Ltd. $ Polaris Industries, Inc. VF Corp. $ DIVERSIFIED FINANCIALS - 3.7% Affiliated Managers Group, Inc.* $ T. Rowe Price Group, Inc. $ ENERGY - 10.3% Chevron Corp. $ Halliburton Co. Schlumberger, Ltd. $ FOOD & STAPLES RETAILING - 1.3% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 2.1% Coca-Cola Co. (The) $ Monster Beverage Corp.* $ HEALTH CARE EQUIPMENT & SERVICES - 8.0% Abbott Laboratories $ Humana, Inc. Stryker Corp. $ INSURANCE - 6.9% Aflac, Inc. $ MetLife, Inc. $ MATERIALS - 2.8% CF Industries Holdings, Inc. $ Monsanto Co. $ MEDIA - 0.2% Scripps Networks Interactive, Inc. - Class A $ PHARMACEUTICALS & BIOTECHNOLOGY - 11.3% Allergan, Inc. $ Amgen, Inc. Gilead Sciences, Inc.* Johnson & Johnson $ RETAILING - 1.7% TJX Cos., Inc. (The) $ SEMICONDUCTOR EQUIPMENT & PRODUCTS - 4.3% Intel Corp. $ SOFTWARE & SERVICES - 12.9% Google, Inc. - Class A* $ Google, Inc. - Class C* Intuit, Inc. MasterCard, Inc. - Class A Microsoft Corp. Oracle Corp. Visa, Inc. - Class A $ TECHNOLOGY HARDWARE & EQUIPMENT - 7.4% Apple, Inc. $ QUALCOMM, Inc. $ TELECOMMUNICATION SERVICES - 3.7% AT&T, Inc. $ UTILITIES - 3.4% NextEra Energy, Inc. $ TOTAL EQUITY INTERESTS - 100.5% (identified cost, $15,019,464) $ TOTAL INVESTMENTS — 100.5% (identified cost, $15,019,464) $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (0.5)% ) NET ASSETS — 100.0% $ * — Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of September 30, 2014 (Unaudited) Shares Value EQUITY INTERESTS - 99.5% AUSTRALIA - 3.0% Australia & New Zealand Banking Group, Ltd. $ Commonwealth Bank of Australia CSL, Ltd. Flight Centre Travel Group, Ltd. Seek, Ltd. $ AUSTRIA - 0.4% Voestalpine AG $ CANADA - 9.8% Alimentation Couche Tard, Inc., Class B $ Canadian Natural Resources, Ltd. Catamaran Corp.* CGI Group, Inc. - Class A* Manulife Financial Corp. Methanex Corp. Toronto-Dominion Bank (The) $ COLOMBIA - 0.6% Pacific Rubiales Energy Corp. $ DENMARK - 1.3% AP Moeller - Maersk A/S - Class B $ FINLAND - 0.5% Nokia OYJ $ FRANCE - 8.8% AXA SA $ BNP Paribas SA Cie Generale des Etablissements Michelin Orange SA Renault SA Safran SA Societe Generale SA Total SA Vivendi SA Zodiac Aerospace $ GERMANY - 10.2% Allianz SE $ BASF SE Bayer AG Bayerische Motoren Werke AG Continental AG Daimler AG Deutsche Lufthansa AG Muenchener Rueckversicherungs AG - Class R Siemens AG Volkswagen AG $ GREECE - 0.3% Dynagas LNG Partners LP $ HONG KONG - 0.8% Cheung Kong Holdings, Ltd. $ Hutchison Whampoa, Ltd. Sun Hung Kai Properties, Ltd. $ IRELAND - 0.5% Ryanair Holdings PLC* $ ITALY - 3.4% Enel SpA $ Eni SpA Intesa Sanpaolo SpA $ JAPAN - 23.2% ABC-Mart, Inc. $ ADEKA Corp. Asahi Kasei Corp. Asics Corp. Bridgestone Corp. Central Japan Railway Co. Daiwa Securities Group, Inc. Fuji Heavy Industries, Ltd. Hitachi Metals, Ltd. Hitachi, Ltd. Hoya Corp. ITOCHU Corp. KDDI Corp. Maeda Road Construction Co., Ltd. Mazda Motor Corp. Meitec Corp. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co., Ltd. NHK Spring Co., Ltd. Nippon Paint Co., Ltd. Nippon Telegraph & Telephone Corp. Omron Corp. ORIX Corp. Panasonic Corp. Sekisui Chemical Co., Ltd. Sekisui House, Ltd. SoftBank Corp. Sumitomo Corp. Sumitomo Rubber Industries, Ltd. Suzuki Motor Corp. Tokyo Gas Co., Ltd. Toyota Motor Corp. $ NETHERLANDS - 0.3% Koninklijke Boskalis Westminster NV $ NORWAY - 2.9% Statoil ASA $ Yara International ASA $ SPAIN - 6.6% Banco Bilbao Vizcaya Argentaria SA $ Banco Santander SA Enagas SA Gas Natural SDG SA Grifols SA Iberdrola SA $ SWITZERLAND - 10.5% Actelion, Ltd.* $ Nestle SA Novartis AG Roche Holding AG Swatch Group AG (The) Swiss Re AG Zurich Insurance Group AG (Inhaberktie) $ UNITED KINGDOM - 16.0% AstraZeneca PLC $ Aviva PLC BHP Billiton PLC BP PLC GlaxoSmithKline PLC IMI PLC Legal & General Group PLC Rio Tinto PLC Rolls-Royce Holdings PLC Royal Dutch Shell PLC - Class B Tesco PLC Vodafone Group PLC WPP PLC $ UNITED STATES - 0.4% Southern Copper Corp. $ TOTAL EQUITY INTERESTS - 99.5% (identified cost, $24,749,861) $ TOTAL INVESTMENTS — 99.5% (identified cost, $24,749,861) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.5% NET ASSETS — 100.0% $ LP — Limited Partnership PLC — Public Limited Company *Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund) By: /s/ Peter M. Donovan Peter M. Donovan, President; Principal Executive Officer Date: November 12, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan, President; Principal Executive Officer Date: November 12, 2014 By: /s/ Michael J. McKeen Michael J. McKeen, Treasurer; Principal Financial Officer Date: November 12, 2014
